Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23 and 25-38 are pending in the application. Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25-27, 31, 37 and 38 are rejected. Claims 28-30 and 32-36 are withdrawn from further consideration.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25-27, 31, 37 and 38, drawn to compounds of formula (1) and compositions thereof.
Group II, claim(s) 28-30 and 32-36, drawn to methods of treating conditions using a compound of formula (1).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention 
The following species are representative: the first compound recited instant claim 26, the sixth compound recited in instant claim 26, the seventh compound recited in instant claim 26, etc. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-3, 6, 7, 11, 14, 16, 19, 21, 23 and 25-38.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a compound of formula (1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art cited below under 35 USC 102.

During a telephone conversation with Mark Ye on October 30th, 2020 a provisional election was made with traverse of the species of Example 144 on page 178 of the specification to prosecute the invention of Group I, claims .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of Example 144 appears allowable (besides the provisional double patenting rejection below).  Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended.  If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.  The examination of the Markush-type claims has been extended to include the scope of claims 25 and 26, which appear to be free of prior art, and the species cited below under 35 USC 102, which are not allowable.  
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration. Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25-27, 31, 37 and 38 appear to read on the elected species and are therefore under examination.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/CN2018/073961, filed January 24th, 2018, which claims priority under 35 U.S.C. 119(a-d) to Chinese Application No’s. CN201710060400.5, CN20170736745.8 and CN201711460525.3, filed January 24th, 2017, August 24th, 2017 and December 28th, 2017, respectively.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on September 30th, 2020 and January 16th, 2020.

Claim Objections
It is noted that claim 26 is independent and recites “The compound, pharmaceutically acceptable salt or tautomer thereof is selected from the group consisting of”. It appears that the claim may have been intended to be dependent. Regardless, the noted phrase appears to be grammatically incorrect and should be amended to “A compound, pharmaceutically acceptable salt or tautomer thereof selected from the group consisting of” if Applicant intends to leave the claim independent.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25, 27, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25, 27 and 37 are rejected as indefinite based on the limitation at the end of claim 1 that recites “in any above cases, the number of the heteroatom or the heteroaromatic group is independently 1, 2, 3, or 4.” The phrase appears to be grammatically incorrect since the term “the number of the heteroatom … is” would not specify to which moiety it was referring and the term “the number of … the heteroaromatic group” would appear to be missing a label on what is actually being numbered. For this reason, it is unclear if Applicant is attempting to limit the number of heteroatoms in any of the heterocycloalkyl, heteroalkyl and heteroaryl groups or only the heteroaryl group. Since dependent claims 2-3, 6, 7, 11, 14, 16, 19, 21, 23, 25, 27 and 37 do not correct the issue, these claims are rejected as indefinite for the same reason.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 7, 11, 14, 16, 19, 21, 23, 37 and 38 recite broad recitations of certain variables or components, and the claims also recite subgeneric definitions that are “preferably” selected from a list or options which are the narrower statements of the range/limitation. The 
Claim 38 recites the limitation "the compound of formula (I)" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is noted that parent claim 26 is independent and does not recite a generic formula. For this reason it is unclear if claim 38 was intended to depend from a different claim or claim 38 contains an error.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 2-,” which appears to be outside the scope of the options listed in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 provides for –L-R5 to be:

    PNG
    media_image1.png
    62
    95
    media_image1.png
    Greyscale

which appears to be outside the scope of the options listed in claim 1 since R5 cannot be a cycloalkyl group linked through an alkyl group. The same rationale applies to the following preferable option:

    PNG
    media_image2.png
    75
    103
    media_image2.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 3, 6, 7, 11, 14, 16, 19, 21, 23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,722,743 by Ortega Munoz et al.
The prior art teaches the following compound in column 60:

    PNG
    media_image3.png
    317
    434
    media_image3.png
    Greyscale

The compound reads on formula (1) where R6 is H, f is 2, m is 2, n is 2, R1 and R2 are hydrogen, e is 0, p is 0, r is 0, and R3 is H. These definitions read on instant claims 1, 2, 3, 6, 7, 11, 14 (where claims 7, 11, 14 limit variables not required when R3 is hydrogen), 16, 19, 21 and 23. Regarding instant claim 27, the prior art teaches pharmaceutical compositions with a carrier in column 5, lines 35-40.

Claims 1, 2, 3, 6, 7, 11, 14, 16, 19, 21 and 23 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.
Applicant is directed to National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 65458891, Schembl22629417. Retrieved February 13, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/Schembl22629417, which was created th, 2012, and which reports the following compound 1-[[(2-phenylcyclopropyl)amino]methyl]cyclopropan-1-amine:

    PNG
    media_image4.png
    264
    159
    media_image4.png
    Greyscale
.
Applicant is further directed to PubChem Substance record: National Center for Biotechnology Information (2021). PubChem Substance Record for SID 150935613, AKOS014796194, Source: AKos Consulting & Solutions. Retrieved February 13, 2021 from https://pubchem.ncbi.nlm.nih.gov/substance/150935613, created October 24th, 2012. The source of the substance record is the chemical vendor AKos Consulting & Solutions. The compound reads on formula (1) where R6 is H, f is 1, m is 0, n is 1, R1 and R2 are hydrogen, e is 0, p is 0, r is 0, and R3 is NH3. These definitions read on instant claims 1, 2, 3, 6, 7, 11, 14 (where claims 7, 11 and 14 limit variables not required when R3 is NH3), 16, 19, 21 and 23.
Applicant is advised that claim 26 encompasses the following compound (Eighth line of Applicant labeled page 30 of 34 of the claim set dated 09/17/2019):

    PNG
    media_image5.png
    66
    167
    media_image5.png
    Greyscale
.

The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)

In this situation, it is possible that the reference compound as offered anticipated instant claim 26; however, the record does not provide the requisite information to make such a determination. Accordingly, claim 26 is not rejected on the same ground as claim 1 based on the evidence available to the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 11, 14, 19, 21, 23, 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,722,743 by Ortega Munoz et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)


    PNG
    media_image3.png
    317
    434
    media_image3.png
    Greyscale

The compound reads on formula (1) where R6 is H, f is 2, m is 2, n is 2, R1 and R2 are hydrogen, e is 0, p is 0, r is 0, and R3 is H. These definitions read on instant claims 1, 2, 3, 6, 7, 11, 14 (where claims 7, 11, 14 limit variables not required when R3 is hydrogen), 19, 21 and 23. Regarding instant claim 27, the prior art teaches pharmaceutical compositions with a carrier in column 5, lines 35-40.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 2, 3, 6, 7, 11, 14, 19, 21, 23 and 27. The prior art, however, does not teach an explicit composition where the compound above was combined with another pharmaceutically effective ingredient.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches the following in column 36:

    PNG
    media_image6.png
    252
    531
    media_image6.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination. In the interest of testing the compounds of the prior art in the reported utilities, a person having ordinary skill in the art would have been motivated to combine the examples with additional known compounds taught to be useful in the reported utilities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25-27, 31, 37 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-18 of copending Application No. 17/261,322 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite a compound that anticipates the instant claims. Claim 1 of the copending case recites the following compound:

    PNG
    media_image7.png
    177
    549
    media_image7.png
    Greyscale
.
The compound is embraced by formula (1) where R6 is H, f is 1, m is 0, n is 1, R1 and R2 are hydrogen, e is 0, p is 0, r is 0, R3 is –L-R5 where –L- is 5-membered heteroaryl and R5 is C6 cycloalkyl substituted by one instance of R that is –NH2. The structure above corresponds to Applicant’s elected species and therefore reads on each claim under examination. Regarding instant claims 27 and 31, it is obvious to add a carrier to an obvious compound. Ex parte Douros, 163 USPQ 667 (PTO Bd. App. 1968). A person having ordinary skill in the art would have at least been motivated to add a carrier in view of the utilities recited in claims 13-18 for preparing a medicament. Regarding instant claims 37 and 38, It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art  which are taught to be useful for the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626